Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  Claims 3, 4, 6, 7 and 14-20 are withdrawn. Claims 1-5 and 8-13 are examined below. 

Election/Restrictions
Applicant’s election without traverse of group I, species I, formula 15, in the reply filed on 1//24/2022 is acknowledged. Note, claims 3 and 4 do not read on formula 15, i.e. where R1 is H, claims 6 and 7 do not read on thio-amide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2, 5, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinpuku et al. (US 2020/0067089).
Regarding claim 1, Shinpuku discloses a cathode (positive) active material for a lithium secondary battery (see abstract and paragraph [0015]), comprising: 
a lithium metal oxide particle; and 
a thio-based compound (i.e. sodium thiosulfate) formed on at least portion of a surface of the lithium metal oxide particle (see paragraph [0017], [0029] and [0100]-[0104]), the thio-based compound having a double bond that contains a sulfur atom (see formula for sodium thiosulfate, claim 7, formula 23 for sodium thiosulfate structure) (see paragraphs [0180]-[0184] and [0189]).
As Shinpuku discloses choosing from a finite number of identified, predictable solutions i.e., thio sulfate or an organic metal salt combined with an aluminum salt, one of ordinary skill in the art would have found obvious to pursue the known options (i.e. specifically thio suflate) with a reasonable expectation of success.

Regarding claim 2, Shinpuku discloses a cathode active material for a lithium secondary battery according to claim 1, wherein the thio-based compound is a sodium salt of thiosulfate, i.e. formula 3 (see paragraph [0017], [0029] and [0100]-[0104]), which reads on includes at least one of a thioamide compound represented by Structural Foumula 1, a tri-thiocarbonate compound represented by Structural Formula 2 or a thiosulfate compound including a thio-sulfate ion represented by Structural Formula 3. 

Regarding claim 8, Shinpuku discloses a cathode active material for a lithium secondary battery according to claim 1, wherein the lithium metal oxide particle includes a nickel-based lithium oxide represented by General Formula 1 below: [General Formula 1] LixNiyM1-yO2 wherein, in the General Formula 1 above, 0.95 < x < 1.08, y> 0.5, and M is Cobalt, which reads on at least one element selected from a group consisting of Co, Mn, Al, Zr, Ti, B, Mg or Ba (see Shinpuku paragraph [0017], further specifically x (denoted as a in in Shinpuku) is 0.8 < a < 1.2 and specifically y (denoted as b in Shinpuku) is 0.7 < b < 0.95, which reads on y > 0.5 and C is in a range such that c is able to equal to 1-b, i.e. 0.02 < c < 0.2.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 9, Shinpuku discloses a cathode active material for a lithium secondary battery according to claim 8, wherein, in the General Formula 1, 0.8<y 0.93, i.e. in Shinpuku y is denoted as b, specifically 0.7 < b < 0.95. which overlaps the recited range.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 10, Shinpuku discloses a cathode active material for a lithium secondary battery according to claim 8, wherein, in the General Formula 1, M includes Co and Mn.

Regarding claim 11, Shinpuku discloses a cathode active material for a lithium secondary battery according to claim 8, wherein the lithium metal oxide particle includes a doping or a coating which contains at least one of Al, Zr or Ti, i.e. includes Aluminum (doping) i.e. LiaNibMcAldO2 (see Shinpuku paragraph [0017] and discussion of claim 8 above)

Regarding claim 12, Shinpuku discloses a cathode active material for a lithium secondary battery according to claim 1, wherein the thio-based compound forms a coating layer, a ligand bond or a complex bond on the surface of the lithium metal oxide particle (see paragraph [0189] and figures 15, 16, 17 and 18).

Regarding claim 13, Shinpuku discloses a cathode active material for a lithium secondary battery according to claim 1, wherein the lithium metal oxide particle has a layer structure, and a grain boundary at a surface portion of the lithium metal oxide particle is coated by the thio- based compound (specifically, the layered structure is shown in figs 15-19, wherein thiosulfate covers the surface and therefore any grain boundaries, further as the lithium metal oxide is crystalline, grain boundaries reach the surface, see paragraph [0189] and [0109]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, of which Shinpuku et al. (US 2020/0067089), is an example, does not disclose the accumulative limitations of claim 5 and the intervening claims. Specifically, the prior art does not disclose the formula of the elected species.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US 2015/0243970) reads on at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721